In this action to recover liquidated damages under a license/ lease agreement for holding over past the noticed termination date, the motion court correctly found that landlord rightfully terminated tenant’s use of its space pursuant to the parties’ agreement which did not provide for termination only at the end of the month-to-month term. In any event tenant vacated the premises and possession of the premises is no longer an issue.
On its motion for summary judgment tenant failed to show that the liquidated damages sought under the agreement’s time of the essence holdover clause were unreasonably disproportionate to landlord’s actual damages (see Bates Adv. USA, Inc. v 498 Seventh, LLC, 7 NY3d 115, 120 [2006]). The lack of evidence of any alleged trespass or of any improper conduct in violation of Real Property Actions and Proceedings Law § 853 warrants dismissal of the counterclaims.
We have considered tenant’s other contentions and find them unavailing. Concur — Friedman, J.P, Freedman, Richter and Abdus-Salaam, JJ.